Citation Nr: 1038649	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-37 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1942 to April 1946 and from September 1950 to August 
1952.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in June 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In September 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is causally related to 
service.  


CONCLUSION OF LAW

The criteria for service connection of bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  The 
decision below grants service connection for hearing loss.  As 
such, there is no further need to discuss compliance with the 
duties to notify and assist.  

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Service connection may also be granted for 
chronic disorders, such as sensorineural hearing loss, when 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA purposes 
when the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence indicates that the Veteran has been diagnosed with 
bilateral hearing loss (as defined by 38 C.F.R. § 3.385).  See, 
e.g., May 2006 VA examination record.  The Veteran contends that 
his hearing loss is the result of in-service noise exposure, 
specifically, unprotected noise exposure at the firing range.  
The Veteran has denied any other significant noise exposure, to 
include before, during, or after service.  The Veteran has 
reported that his hearing became diminished during service and 
that it continued to gradually diminish after service.  The 
critical question then is whether the current hearing loss is 
causally related to service.  

The service medical evidence reflects no complaints or findings 
suggestive of hearing loss and examinations dating in September 
1942, April 1946, August 1950, and April 1952 reveal perfect 
results on whispered and spoken voice testing.  

VA treatment and examination records dating in 1953 also do not 
reflect any history or findings suggestive of hearing impairment, 
and a statement from the Veteran dating in April 1953 does not 
disclose any history of diminished hearing.  

The first evidence of record indicative of hearing loss dates in 
November 2005, when the Veteran was seen at a VA medical center 
with complaints of a malfunctioning hearing aid.  The Veteran 
then underwent an audiological examination in February 2006, at 
which time he was diagnosed with moderately severe to severe 
hearing loss in the right ear and moderately severe to profound 
hearing loss in the left ear.  The Veteran stated that he had 
decreased hearing since World War II.  He described a gradual 
decrease in hearing over many years and was urged by his family 
to get a hearing aid, which he did in 1989.  He also reported 
that he hunted a few times right after World War II but not 
since.  See February 2006 VA treatment record.  

In May 2006, a VA examination was conducted.  The record reflects 
the Veteran's history of in-service noise exposure from weapons 
fire at the firing range.  The Veteran reported that he had had 
hearing loss in both ears since 1942, which he believed was the 
result of the in-service noise exposure.  He denied a history of 
civilian noise exposure, reporting that he worked as an 
administrator.  After examination, the Veteran was diagnosed with 
moderate to severe hearing loss of the right ear and moderate to 
profound hearing loss of the left ear.  The examiner noted that 
hearing was estimated as normal using the "whisper test" in 
1946 and 1952, though he indicated that this test "does not 
reliably identify high-frequency, noise-induced hearing loss".  
The examiner further noted that the military medical record 
documented no significant military noise exposure (the Veteran 
denied combat exposure and reported that he worked in supply), no 
complaint of hearing loss, and no audiometric results.  Finally, 
the examiner noted that earlier claims of service connection did 
not include a claim for hearing loss.  Based on these findings, 
the examiner believed an opinion as to the etiology of the 
hearing loss was not possible without resorting to speculation.  

The Veteran testified at a hearing in September 2009.  In order 
to determine whether a medical opinion could now be obtained 
based on the additional detail provided by his sworn oral 
testimony, a request for an additional medical opinion was sought 
in November 2009 by a specialist of the Veterans Health 
Administration (VHA).  After a review of all the evidence in the 
claims folder, the specialist opined that the relationship 
between the hearing loss and military service is purely 
speculative, as neither complaint was documented during his tour 
of military service.  

Subsequently, the Veteran submitted a statement dated in May 2010 
in which he attached an unsigned paragraph, which he described as 
the opinion of RJD, Ph.D., in June 2006.  This paragraph was not 
written on any official letterhead nor was it signed.  The 
Veteran stated in his letter that this opinion should be part of 
his medical file.  

The Board remanded the Veteran's case in August 2010 in order to 
ensure that all relevant VA records were on file.  The 
aforementioned statement was not in the treatment reports.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that:

While VA has a duty to assist the Veteran by providing a medical 
examination in certain situations, that duty does not extend to 
requiring a VA physician to render an opinion beyond what may 
reasonably be concluded from the procurable medical evidence.  
Notwithstanding the duty to assist, it remains the claimant's 
responsibility to submit evidence to support his claim.  38 
U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 
1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that 
the duty to assist requires VA to bear the "primary 
responsibility of obtaining the evidence it reasonably can to 
substantiate a veteran's claim for benefits")

In this case, the Veteran has presented evidence that, after 
review, the Board can find that service connection is warranted.  
In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.   Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's 
duty is to assess the credibility and weight of the evidence.   
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a 
duty to assess).

Alternatively, service connection may be granted under 38 C.F.R. 
§ 3.303(b).   The chronicity provision of 38 U.S.C.A. § 3.303(b) 
is applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.   
Savage v. Gober, 10 Vet. App. 488, 498 (1997).   Where chronicity 
of a disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303.

The Veteran contends that his decreased hearing began in service 
and continued from that time.  The Board initially notes that the 
Veteran has claimed noise exposure during service, and this is 
supported by his service record showing that he qualified as a 
rifle marksman in June 1944.  The Veteran is competent to report 
that he had unprotected noise exposure in service.  Such exposure 
is consistent with his service record.  38 C.F.R. § 3.303(a).   
Similarly, he is competent to state that he had limited 
unprotected noise exposure after service, and that he developed 
diminished hearing during service.  Further, his comments during 
medical treatment as well as with his claim for benefits, 
including his sworn oral testimony in September 2009 are all 
consistent and lend themselves to endorsing his credibility.  All 
this is in favor of his claim.  

Against his claim is the fact that in-service examinations 
reflect "normal" scores on the whisper voice test and no 
histories of hearing loss and that the record does not reflect a 
diagnosis of hearing loss until 33 years after separation.  
Mitigating that however, is the VA audiologist's opinion that 
whisper tests are not reliable measurements of hearing loss.  By 
the time the Veteran received an authorized VA examination, his 
hearing met the provisions of 38 C.F.R. § 3.385.  With every 
reasonable doubt being found in favor of the Veteran, the Board 
finds that the evidence is in equipoise as to whether the 
Veteran's hearing loss is related to service.  In such 
circumstances, the benefit of the doubt goes to the Veteran; 
consequently, service connection is granted.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for hearing loss is granted.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


